DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 9, the Examiner suggests Applicants insert a period (.) at the end of the claim to correct a minor grammatical informality.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6-9, 11, 13, 14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Kessel (US 2015/0190762 A1) in view of Kuwana et al. (US 2018/0361326 A1) and Yates et al. (US 2010/0058926 A1).

	With regard to claims 1, 18 and 19, Van Kessel discloses a process for preparing a membrane comprising applying a composition comprising a polyimide to a gas-permeable support and irradiating the composition with a UV light source (including in the UV-C bandwidth) to form a discriminating layer on the support, wherein the UV light source emits light having a wavelength of 200 to 450 nm (including the UV-C band), and wherein the irradiation is performed at a power intensity lower than 20-1000 W/cm2 at the abstract and paragraphs [0038]-[0041] and [0048]-[0057].
	Van Kessel discloses the irradiation being performed at a power intensity lower than 20-1000 W/cm2 at paragraph [0040] but does not expressly mention the claimed power intensity or the period of time in which the irradiation is performed.
	 Kuwana et al. teaches irradiation treatment being performed at an energy intensity of 0.05-2 kW/m2 (5-200 mW/cm2) to provide a reasonable treatment time while avoiding molecular photodegradation at paragraph [0267].
	It would have been obvious to one of ordinary skill in the art to incorporate the irradiation power intensity of 5-200 mW/cm2 of Kuwana et al. into the process of Van Kessel to provide a reasonable treatment time while avoiding molecular photodegradation, as suggested by Kuwana et al. at paragraph [0267].
	Yates et al. teaches performing irradiation treatment using a UV-C light source for about 1-50 minutes at a power intensity of 2 mW/cm2 at paragraph [0046]. Irradiation duration is inversely proportional to power intensity to provide a given irradiation does. Therefore one of ordinary skill in the art would recognize that even shorter durations (by a factor of roughly 2.5 to 100) could be used in combination with the power intensity of Kuwana et al. 

	The prior art ranges for UV wavelength, power intensity and duration are seen as overlapping the instantly recited ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 2, 3 and 7-9, Van Kessel discloses the support comprising a porous layer and a gutter layer (the polymeric layer), wherein the composition is applied to the gutter layer, wherein the gutter layer comprises dialkylsiloxane groups, wherein the gutter layer has a thickness of 25-1200 nm, wherein the discriminating layer has a thickness of 20 nm to 2 µm, and wherein the porous layer has pores of average diameter of 0.01-1 µm or 0.001-0.1 µm (at the surface) at paragraphs [0005]-[0007], [0027]-[0028], [0048] and [0057].

	With regard to claim 6, Van Kessel discloses applying a protective layer to the discriminating layer at paragraph [0058].

	With regard to claim 11, Van Kessel discloses the discriminating layer being applied to the support by one of the recited methods at paragraphs [0012] and [0048].

	With regard to claim 13, Van Kessel discloses the UV-C light source comprising a mercury vapor bulb at paragraph [0039].

	With regard to claims 14 and 16, Van Kessel as modified by Kuwana et al. and Yates et al. likewise discloses a membrane obtained from the recited process as well as a separation cartridge comprising the membrane. See Van Kessel at paragraph [0156].

	With regard to claims 17, 20 and 21, Van Kessel discloses the UV-C light source emitting light having a wavelength of 200 to 450 nm at paragraph [0039] and Yates teaches using a UV-C lamp for irradiation at paragraph [0046]. One ordinarily skilled in the art would recognize that using UV light in the UV-C band such as taught by Yates et al. would allow for shorter treatment times due to the higher energy light compared to UV-A and UV-B.
	It would have been obvious to one of ordinary skill in the art to provide a UV-C lamp that emits higher intensity light in the UV-C bandwidth (i.e. 200-280 nm) that adjacent bandwidths for increased efficiency. In other words, a UV-C lamp that emits light at a higher intensity from other bandwidths would not be seen as an effective or efficient UV-C by those of ordinary skill in the art.

	With regard to claim 22, Van Kessel discloses the gutter layer having a thickness of 25-1200 nm, the discriminating layer having a thickness of 20 nm to 2 µm, and the porous layer having pores of average diameter of 0.01-1 µm or 0.001-0.1 µm (at the surface) at paragraphs [0005]-[0007], [0027]-[0028], [0048] and [0057].

	With regard to claims 23 and 24, Van Kessel as modified by Kuwana et al. and Yates et al. likewise discloses a membrane obtained from the recited process as well as a separation cartridge comprising the membrane. See Van Kessel at paragraph [0156].

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Kessel (US 2015/0190762 A1) in view of Kuwana et al. (US 2018/0361326 A1) and Yates et al. (US 2010/0058926 A1), and further in view of Hayes (US 4,705,540).
	Van Kessel discloses the discriminating layer comprising a polyimide at paragraph [0055] but does not disclose the claimed polyimide.

	It would have been obvious to one of ordinary skill in the art to incorporate the polyimide of Hayes into the process of Van Kessel to provide a polyimide for the discriminating layer that is highly permeable and thermally stable, as suggested by Hayes at abstract and col. 2, line 18 to col. 3, line 38.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 2, 2021